Citation Nr: 0027639	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for residuals of 
laceration scars beside the eyelid, middle of the forehead 
and the bottom of the chin, currently evaluated as 
noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee.  

With respect to cases involving initial disability ratings, I 
note that in Fenderson v. West, 12 Vet. App. 119 (1999) the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims, hereinafter the Court), held, in part, 
that the RO never issued a statement of the case concerning 
an appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assigned 
rating.  Also, the statement of the case did not identify the 
issues in the same manner as did the RO in Fenderson.  Rather 
it identified the issue as:  "Evaluation of residuals, 
laceration scars beside left eye, in the middle of the 
forehead and bottom of chin, currently evaluated as 0 percent 
disabling."  The veteran's substantive appeal was filed in a 
timely manner, and it is clear from the record that the 
veteran is seeking higher evaluations for his service-
connected disabilities.  Accordingly, there is no need to 
remand for clarification of the issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has horizontal laceration scars measuring 
approximately 1.5 to 2 centimeters, located in the middle of 
the forehead and on left brow.  

3.  The chin laceration could not be seen because the veteran 
wore a beard.  

4.  The veteran has not demonstrated more than slight 
disfigurement due to the service-connected scars on his face.  


CONCLUSION OF LAW

The criteria for a higher initial rating for residuals of 
laceration scars beside the left eye, in the middle of the 
forehead and at the bottom of the chin have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Code 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected scars on the face.  That is, he has 
presented a claim that is plausible.  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for residuals of laceration scars located beside the eyelid, 
in the middle of the forehead and at the bottom of the chin 
in a January 1997 rating decision.  A noncompensable rating 
was assigned.  The veteran contends that the scars are 
plainly visible and should be considered disfiguring.  As a 
consequence, he contends that he is entitled to a compensable 
rating.  

A noncompensable rating is applicable for scars on the head, 
face or neck where disfigurement is slight in degree.  The 
next higher evaluation of 10 percent requires moderately 
disfiguring scars on the head, neck and face.  
38 C.F.R. § 4.118, Code 7800.  I have reviewed the veteran's 
record and find that the preponderance of the evidence is 
against a higher initial evaluation for scars on the face, as 
they are not productive of more than slight disfigurement.  

The veteran argues that the scars on his face measure 
approximately one inch in length and 1/8 inch width.  He 
states that they are discolored and are noticeable.  In 
addition, he reports that photographs taken by VA do not 
adequately reflect the extent of disfigurement.  

The March 1997 VA examination report shows that the veteran's 
scars, particularly on the forehead and near the left eye, 
were noticeable.  However, it is noted that the scar in the 
middle of the forehead measured 1.5 by 2 centimeters.  
Moreover, there is no indication of discoloration to which 
the veteran has made reference.  

The report of the September 1996 VA examination shows that 
the veteran has barely detectable scars of the mid-forehead.  
He had approximately 1 to 1.5 centimeter horizontal 
lacerations of the mid-forehead and a left brow laceration 
measuring about 1.5 centimeters.  The chin laceration was not 
noticeable because the veteran had a beard.  

Photographs of the veteran's face have been reviewed.  These 
reveal that the veteran has a scar located in the center of 
his forehead and another scar located just over his left eye 
brow.  While these scars are noticeable, no more than slight 
disfigurement is produced.  As a consequence, the 
preponderance of the evidence is against the claim for a 
higher evaluation.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization and has not 
demonstrated that the service-connected laceration scars have 
been shown to be productive of marked interference with the 
veteran's employment.  In view of the foregoing, there is no 
basis for referral for consideration of an extraschedular 
rating.  


ORDER

A higher initial evaluation for residuals of laceration scars 
beside the eyelid, middle of the forehead and the bottom of 
the chin is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

